


Exhibit 10.32(a)


EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the “Agreement”), dated and effective on October 13,
2010 (the “Effective Date”) is made by and between CHARTER COMMUNICATIONS, INC.,
a Delaware corporation (the “Company”), and DONALD DETAMPEL (the “Executive”).
RECITALS:
WHEREAS, it is the desire of the Company to assure itself of the services of
Executive by engaging Executive as its Executive Vice President and President,
Commercial Services and the Executive desires to serve the Company on the terms
herein provided;
WHEREAS, Executive's agreement to the terms and conditions of Sections 18, 19
and 20 are a material and essential condition of Executive's employment with the
Company hereafter under the terms of this Agreement;
NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the parties hereto agree as follows:
1.Certain Definitions.


(a)“Allen” shall mean Paul G. Allen (and his heirs or beneficiaries under his
will(s), trusts or other instruments of testamentary disposition), and any
entity or group over which Paul G. Allen has Control and that constitutes a
Person as defined herein. For the purposes of this definition, “Control” means
the power to direct the management and policies of an entity or to appoint or
elect a majority of its governing board.


(b)“Annual Base Salary” shall have the meaning set forth in Section 5.


(c)“Board” shall mean the Board of Directors of the Company.


(d)“Bonus” shall have the meaning set forth in Section 6.


(e)The Company shall have “Cause” to terminate Executive's employment hereunder
upon:


(i)Executive's breach of a material obligation (which, if curable, is not cured
within ten business (10) days after Executive receives written notice of such
breach) or representation under this Agreement or breach of any fiduciary duty
to the Company which, if curable, is not cured within ten business (10) days
after Executive receives written notice of such breach; or any act of fraud or
knowing material misrepresentation or concealment upon, to or from the Company
or the Board;


(ii)Executive's failure to adhere in any material respect to (i) the Company's
Code of Conduct in effect from time to time and applicable to officers and/or
employees generally, or (ii) any written Company policy, if such policy is
material to the effective performance by Executive of the Executive's duties
under this Agreement, and if Executive has been given a reasonable opportunity
to cure this failure to comply within a period of time which is

2

--------------------------------------------------------------------------------




(iii) reasonable under the circumstances but not more than the thirty (30) day
period after written notice of such failure is provided to Executive; provided
that if Executive cures this failure to comply with such a policy and then fails
again to comply with the same policy, no further opportunity to cure that
failure shall be required;


(iv)Executive's misappropriation (or attempted misappropriation) of a material
amount of the Company's funds or property;


(v)Executive's conviction of, the entering of a guilty plea or plea of nolo
contendere or no contest (or the equivalent), or entering into any pretrial
diversion program or agreement or suspended imposition of sentence, with respect
to either a felony or a crime that adversely affects or could reasonably be
expected to adversely affect the Company or its business reputation; or the
institution of criminal charges against Executive, which are not dismissed
within sixty (60) days after institution, for fraud, embezzlement, any felony
offense involving dishonesty or constituting a breach of trust or moral
turpitude;


(vi)Executive's admission of liability of, or finding of liability, for a
knowing and deliberate violation of any “Securities Laws.” As used herein, the
term “Securities Laws” means any federal or state law, rule or regulation
governing generally the issuance or exchange of securities, including without
limitation the Securities Act of 1933, the Securities Exchange Act of 1934 and
the rules and regulations promulgated thereunder;


(vii)conduct by Executive in connection with Executive's employment that
constitutes gross neglect of any material duty or responsibility, willful
misconduct, or recklessness which, if curable, is not cured within ten business
(10) days after Executive receives written notice of such breach;


(viii)Executive's illegal possession or use of any controlled substance, or
excessive use of alcohol at a work function, in connection with Executive's
duties, or on Company premises; “excessive” meaning either repeated
unprofessional use or any single event of consumption giving rise to significant
intoxication or unprofessional behavior;


(ix)Executive's willful or grossly negligent commission of any other act or
failure to act in connection with the Executive's duties as an executive of the
Company which causes or reasonably may be expected (as of the time of such
occurrence) to cause substantial economic injury to or substantial injury to the
business reputation of the Company or any subsidiary or affiliate of the
Company, including, without limitation, any material violation of the Foreign
Corrupt Practices Act, as described herein below.
If Executive commits or is charged with committing any offense of the character
or type specified in subparagraphs 1(e)(iv), (v) or (viii) above, then the
Company at its option may suspend the Executive with or without pay. If the
Executive subsequently is convicted of, pleads guilty or nolo contendere (or
equivalent plea) to, or enters into any type of suspended imposition of sentence
or pretrial diversion program with respect to, any such offense (or any matter
that gave rise to the suspension), the Executive shall immediately repay any
compensation paid in cash hereunder from the date of the suspension.
Notwithstanding anything to the contrary in any stock option or equity incentive
plan or award agreement, all vesting and all lapsing of restrictions on
restricted shares shall be tolled during the period of suspension and all
unvested options and restricted shares for which the restrictions have not
lapsed shall terminate and not be exercisable by or issued to Executive if
during

3

--------------------------------------------------------------------------------




or after such suspension the Executive is convicted of, pleads guilty or nolo
contendere (or equivalent plea) to, or enters into any type of suspended
imposition of sentence or pretrial diversion program with respect to, any
offense specified in subparagraphs 1(e)(iv), (v) or (viii) above or any matter
that gave rise to the suspension.
(f) “Change of Control” shall mean the occurrence of any of the following
events:


(i)an acquisition of any voting securities of the Company by any “Person” or
“Group” (as those terms are used for purposes of Section 13(d) or 14(d) of the
Exchange Act of 1934, amended (the “Exchange Act”)), immediately after which
such Person has “Beneficial Ownership” (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of thirty-five percent (35%) or more of the
combined voting power of the Company's then outstanding voting securities;
provided, however, that voting securities which are acquired in a “Non-Control
Transaction” (as hereinafter defined) assuming that the acquisition of voting
securities for this purpose qualifies as Merger (as hereinafter defined) shall
not constitute a Change of Control; and provided further that an acquisition of
Beneficial Ownership of less than fifty percent (50%) of the Company's then
outstanding voting securities by any Equity Backstop Party (as defined in the
Joint Plan) or the Allen Entities (as defined in the Joint Plan) shall not be
considered to be a Change of Control under this clause (i);


(ii)the individuals who, as of immediately after the effective date of the
Company's Chapter 11 plan of reorganization (the “Emergence Date”), are members
of the Board (the “Incumbent Board”), cease for any reason to constitute a
majority of the Board; provided, however, that if the election, or nomination
for election by the Company's common stockholders, of any new director
(excluding any director whose nomination or election to the Board is the result
of any actual or threatened proxy contest or settlement thereof) was approved by
a vote of at least two-thirds of the Incumbent Board, such new director shall,
for purposes of this Agreement, be considered as a member of the Incumbent
Board;


(iii)the consummation of a merger, consolidation or reorganization with or into
the Company or in which securities of the Company are issued (a “Merger”),
unless such Merger is a Non-Control Transaction. A “Non-Control Transaction”
shall mean a Merger where: (1) the stockholders of the Company, immediately
before such Merger own directly or indirectly immediately following such Merger
more than fifty percent (50%) of the combined voting power of the outstanding
voting securities of the entity resulting from such Merger or its controlling
parent entity (the “Surviving Entity”), (2) the individuals who were members of
the Incumbent Board immediately prior to the execution of the agreement
providing for such Merger constitute at least a majority of the members of the
board of directors (or similar governing body) of the Surviving Entity, and (3)
no Person other (X) than the Company, its subsidiaries or affiliates or any of
their respective employee benefit plans (or any trust forming a part thereof)
that, immediately prior to such Merger was maintained by the Company or any
subsidiary or affiliate of the Company, or (Y) any Person who, immediately prior
to such Merger had Beneficial Ownership of thirty-five percent (35%) or more of
the then outstanding voting securities of the Company, has Beneficial Ownership
of thirty-five percent (35%) or more of the combined voting power of the
outstanding voting securities or common stock of the Surviving Entity; provided
that this clause (Y) shall not trigger a Change of Control solely because, after
such Merger, any Equity Backstop Party or any Allen Entity has Beneficial
Ownership of more than thirty-five percent (35%) but less than fifty percent
(50%) of the combined voting power of the outstanding voting securities

4

--------------------------------------------------------------------------------




or common stock of the Surviving Entity;


(iv)complete liquidation or dissolution of the Company (other than where assets
of the Company are transferred to or remain with subsidiaries of the Company);
or


(v)the sale or other disposition of all or substantially all of the assets of
the Company and its direct and indirect subsidiaries on a consolidated basis,
directly or indirectly, to any Person (other than a transfer to a subsidiary or
affiliate of the Company unless, such sale or disposition constitutes a
Non-Control Transaction with the disposition of assets being regarded as a
Merger for this purpose or the distribution to the Company's stockholders of the
stock of a subsidiary or affiliate of the Company or any other assets).
Notwithstanding the foregoing a Change of Control shall not occur solely based
on a filing of a Chapter 11 reorganization proceeding of the Company or the
implementation of the “Joint Plan.”
(g)“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.


(h)“Committee” shall mean either the Compensation and Benefits Committee of the
Board, or a Subcommittee of such Committee duly appointed by the Board or the
Committee or any successor to the functions thereof.


(i)“Company” shall have the meaning set forth in the preamble hereto.


(j)“Company Stock” shall mean the Class A common stock of the Company issued in
connection with the Company's emergence from its Chapter 11 reorganization and
any stock received in exchange therefor.


(k)“Date of Termination” shall mean (i) if Executive's employment is terminated
by Executive's death, the date of Executive's death and (ii) if Executive's
employment is terminated pursuant to Section 15(a)(ii)-(vi), the date of
termination of employment, as defined in 409(A) regulations under the Code.


(l)For purposes of this Agreement, Executive will be deemed to have a
“Disability” if, due to illness, injury or a physical or medically recognized
mental condition, (a) Executive is unable to perform Executive's duties under
this Agreement with reasonable accommodation for 120 consecutive days, or 180
days during any twelve month period, as determined in accordance with this
Section, or (b) Executive is considered disabled for purposes of receiving /
qualifying for long term disability benefits under any group long term
disability insurance plan or policy offered by Company in which Executive
participates. The Disability of Executive will be determined by a medical doctor
selected by written agreement of Company and Executive upon the request of
either party by notice to the other, or (in the case of and with respect to any
applicable long term disability insurance policy or plan) will be determined
according to the terms of the applicable long term disability insurance policy /
plan. If Company and Executive cannot agree on the selection of a medical
doctor, each of them will select a medical doctor and the two medical doctors
will select a third medical doctor who will determine whether Executive has a
Disability. The determination of the medical doctor selected under this Section
will be binding on both parties. Executive must submit to a reasonable number of
examinations by the medical doctor making the determination of

5

--------------------------------------------------------------------------------




Disability under this Section, and to other specialists designated by such
medical doctor, and Executive hereby authorizes the disclosure and release to
Company of such determination and all supporting medical records. If Executive
is not legally competent, Executive's legal guardian or duly authorized
attorney-in-fact will act in Executive's stead under this Section for the
purposes of submitting Executive to the examinations, and providing the
authorization of disclosure, required under this Section.


(m)“Executive” shall have the meaning set forth in the preamble hereto.


(n)“Good Reason” shall mean any of the events described herein that occur
without Executive's prior written consent: (i) any reduction in Executive's
Annual Base Salary, Target Bonus Percentage, or title except as permitted
hereunder, (ii) any failure to pay Executive's compensation hereunder when due;
(iii) any material breach by the Company of a term hereof; (iv) relocation of
Executive's primary workplace to a location that is more than fifty (50) miles
from the office where Executive is then assigned to work as Executive's
principal office; (v) a transfer or reassignment to another executive of
material responsibilities that have been assigned to Executive (and were not
identified by the Company to be assigned only on an interim basis at the time of
assignment or thereafter) and generally are part of the responsibilities and
functions assigned to an Executive Vice President and President of a business
similar to Charter Business that is part of a public corporation unless a
Non-renewal Notice has been delivered to Executive at any time within one
hundred ninety (190) days prior to the end of the term of this Agreement (in
each case “(i)” through “(v)” only if Executive objects in writing within 30
days after being informed of such events and unless Company retracts and/or
rectifies the claimed Good Reason within 30 days following Company's receipt of
timely written objection from Executive); (vi) if within six months after a
Change of Control, Executive has not received an offer from the surviving
company to continue in his or her position immediately prior to such Change of
Control under at least the same terms and conditions (except that the value of
equity-based compensation after such Change of Control need only be commensurate
with the value of equity-based compensation given to executives with equivalent
positions in the surviving company, if any) as set herein; or (vii) the failure
of a successor to the business of the Company to assume the Company's
obligations under this Agreement in the event of a Change of Control during its
term.


(o)“Notice of Termination” shall have the meaning set forth in Section 15(b).


(p)“Non-renewal Notice” shall have the meaning set forth in Section 2.


(q)“Options” shall have the meaning set forth in Section 7.


(r)“Performance Unit” and “Performance Shares” shall have the meaning set forth
in Section 7 hereof.


(s)“Person” shall have the meaning set forth in Sections 13(d) and 14(d)(2) of
the Securities Exchange Act of 1934.


(t)“Plan” shall mean the 2009 Stock Incentive Plan as amended by the Company
from time to time.


(u)“Restricted Shares” shall have the meaning set forth in Section 7.

6

--------------------------------------------------------------------------------






(v)“Term” shall have the meaning set forth in Section 2.


(w)“Voluntary” and “Voluntarily” in connection with Executive's termination of
employment shall mean a termination of employment resulting from the initiative
of the Executive, excluding a termination of employment attributable to
Executive's death or Disability. A resignation by Executive that is in response
to a communicated intent by the Company to discharge Executive other than for
Cause is not considered to be “Voluntary” and shall be considered to be a
termination by the Company for the purposes of this Agreement.


(x)“Joint Plan” means the joint plan of reorganization of the Company, Charter
Investment, Inc. and the Company's direct and indirect subsidiaries filed
pursuant to chapter 11 of title 11 of the United States Code, 11 U.S.C. §§
101-1532s, on March 27, 2009.


2.Employment Term. The Company hereby employs the Executive, and the Executive
hereby accepts employment, under the terms and conditions hereof, for the period
(the “Term”) beginning on the Effective Date hereof and terminating upon the
earlier of (i) October 13, 2012 (the “Initial Term”) and (ii) the Date of
Termination as defined in Section 1(k). The Company may, in its sole disretion,
extend the term of this Agreement for additional one-year periods. If the
Company fails to provide Executive with at least one hundred eighty (180) days
notice prior to the end of the Initial Term or any extension thereof of the
Company's intent to not renew this Agreement (the “Non-renewal Notice”), the
Initial Term or any previous extension thereof shall be extended one day for
each day the Company does not provide the Non-renewal Notice.


3.Position and Duties. Executive shall serve as Executive Vice President and
President, Commercial Services reporting to the Chief Executive Officer, with
such responsibilities, duties and authority as are customary for such role,
including, but not limited to, overall management responsibility for the
Company's services known as Charter Business.


4.Place of Performance. In connection with Executive's employment during the
Term, Executive's initial primary workplace shall be the Company's offices in or
near Denver, Colorado except for necessary travel on the Company's business.


5.Annual Base Salary. During the Term, Executive shall receive a base salary at
a rate not less than $600,000 per annum (the “Annual Base Salary”), less
standard deductions, paid in accordance with the Company's general payroll
practices for executives, but no less frequently than monthly. The Annual Base
Salary shall compensate Executive for any official position or directorship of a
subsidiary or affiliate that Executive is asked to hold in the Company or its
subsidiaries or affiliates as a part of Executive's employment responsibilities.
No less frequently than annually during the Term, the Committee, on advice of
the Company's Chief Executive Officer, shall review the rate of Annual Base
Salary payable to Executive, and may, in its discretion, increase the rate of
Annual Base Salary payable hereunder; provided, however, that any increased rate
shall thereafter be the rate of “Annual Base Salary” hereunder.


6.Bonus. Except as otherwise provided for herein, for each fiscal year or other
period consistent with the Company's then-applicable normal employment practices
during which Executive is employed hereunder on the last day (the “Bonus Year”),
Executive shall be eligible to receive a bonus (the “Bonus”) in an amount equal
to 75% of Executive's Annual Base Salary (if target levels of performance for
that year are achieved, the “Target Bonus”); provided that any Bonus earned for

7

--------------------------------------------------------------------------------




2010 shall be prorated to apply to the portion of the year that Executive was
employed with the Company. Payment of the Bonus shall be pursuant to, and as set
forth in, the terms of the Executive Bonus Plan as such Plan may be amended from
time to time, with such Bonus and other bonuses, if any, being paid on or before
March 15 of the year next following the Bonus Year.


7.Long-Term Incentive Compensation. For each calendar year that ends during the
Term, Executive may, in the sole discretion of the Committee, be granted
long-term incentive compensation awards (each an “Annual LTI Grant”) at the time
such awards are granted to senior executives of the Company generally, provided
that Executive remains continuously employed by the Company through each such
grant date.  Each Annual LTI Grant, if any, shall be in the form of Options
(options to purchase shares of Company Stock), Restricted Stock (restricted
shares of Company Stock), and/or Performance Shares (performance share units
subject to performance vesting conditions), as determined by the Committee.  Any
Annual LTI Grants shall be subject to the terms and conditions of the Plan, and
to the customary forms of award agreement then used thereunder for Plan
participants generally, to the extent consistent with this Agreement.


8.Sign - On Long-Term Incentive Compensation. As of the first day of employment,
Executive shall be granted the following long-term incentive compensation awards
(collectively, the “Sign - On Grants”):


(a)16,000 shares of the Company Stock (the “Stock Grant”);


(b)54,000 restricted shares of the Company Stock, which shall be subject to
restrictions on their sale as set forth in the Plan and the form of Restricted
Shares Grant Agreement set forth on Exhibit A (the “Restricted Shares Grant”);
and


(c)options to purchase 35,000 shares of the Company Stock, which shall be
subject to the form of Stock Option Grant Agreement set forth on Exhibit B (the
“Stock Option Grant”).
In the event that Executive's employment with the Company terminates at any time
on or before October 13, 2011, either as the result of termination by the
Company for Cause or by Executive other than for Good Reason (all determined in
accordance with this Agreement), Executive shall be required to repay to the
Company, on a net after-tax basis (determined after taking into account
available deductions), an amount equal to the market value of the Stock Grant on
the Date of Termination.  Any amount required to be repaid under this Section 8
shall be repaid to the Company no later than thirty (30) days following the Date
of Termination.
9.Sign - On Bonus. Executive shall be entitled to receive a cash payment equal
to $150,000, payable in a single lump-sum within thirty (30) days following the
Effective Date (the “Sign On Bonus”). In the event that Executive's employment
with the Company terminates at any time on or before October 13, 2011, either as
the result of termination by the Company for Cause or by Executive other than
for Good Reason (all determined in accordance with this Agreement), Executive
shall be required to repay to the Company, on a net after-tax basis (determined
after taking into account available deductions), an amount equal to the Sign On
Bonus.  Any amount required to be repaid under this Section 9 shall be repaid to
the Company no later than thirty (30) days following the Date of Termination.


10.Other Bonus Plans. The Committee may, in its discretion, grant to Executive a
right

8

--------------------------------------------------------------------------------




to participate in any other bonus or retention plan that the Committee may
decide to establish for executives, but nothing herein shall require the
Committee to do so.


11.Time and Efforts. During the Term, Executive shall devote substantially all
of his business time and efforts to the business and affairs of the
Company.  However, nothing in this Agreement shall preclude Executive from: (i)
serving on the boards of a reasonable number of trade associations and
charitable organizations, (ii) engaging in charitable activities and community
affairs, (iii) accepting and fulfilling a reasonable number of speaking
engagements, (iv) managing his personal investments and affairs and (v) serving
on the board of two (2) business entities approved by the Chief Executive
Officer; provided that such activities do not, either individually or in the
aggregate, interfere with the proper performance of his duties and
responsibilities hereunder; create a conflict of interest; or violate any
provision of this Agreement.


12.Benefits. Executive shall be entitled to receive such benefits and to
participate in such employee group benefit plans, including life, health and
disability insurance policies, and financial planning services, and other
perquisites and plans as are generally provided by the Company to its senior
executives of comparable level and responsibility in accordance with the plans,
practices and programs of the Company, as amended from time to time; provided
that, Executive shall not participate in any severance plan of the Company.


13.Expenses. The Company shall reimburse Executive for all reasonable and
necessary expenses incurred by Executive in connection with the performance of
Executive's duties as an employee of the Company in accordance with the
Company's generally applicable policies and procedures. Such reimbursement is
subject to the submission to the Company by Executive of appropriate
documentation and/or vouchers in accordance with the customary procedures of the
Company for expense reimbursement, as such procedures may be revised by the
Company from time to time hereafter. In no event will an expense be reimbursed
later than the last day of the calendar year following the calendar in year in
which such expense is incurred.


14.Vacations. Executive shall be entitled to paid vacation in accordance with
the Company's vacation policy as in effect from time to time provided that, in
no event shall Executive be entitled to less than three (3) weeks vacation per
calendar year. Executive shall also be entitled to paid holidays and personal
days in accordance with the Company's practice with respect to same as in effect
from time to time.


15.Termination.


(a)Executive's employment hereunder may be terminated by the Company, on the one
hand, or Executive, on the other hand, as applicable, without any breach of this
Agreement, under the following circumstances:


(i)Death. Executive's employment hereunder shall automatically terminate upon
Executive's death.


(ii)Disability. If Executive has incurred a Disability, the Company may give
Executive written notice of its intention to terminate Executive's employment.
In such event, Executive's employment with the Company shall terminate effective
on the 14th day after delivery of such notice to Executive, provided that within
the 14 days after such delivery, Executive shall not have returned to full-time
performance of Executive's duties. Executive

9

--------------------------------------------------------------------------------




may provide notice to the Company of Executive's resignation on account of a
bona fide Disability at any time.


(iii)Cause. The Company may terminate Executive's employment hereunder for Cause
effectively immediately upon delivery of notice to Executive, taking into
account any procedural requirements set forth under Section 1(e) above.


(iv)Good Reason. Executive may terminate Executive's employment herein for Good
Reason upon (i) satisfaction of any advance notice and other procedural
requirements set forth under Section 1(n) above for any termination pursuant to
Section 1(n)(i) through (v) or (ii) at least 30 days' advance written notice by
the Executive for any termination pursuant to Section 1(n)(vi) through (vii).
Notwithstanding the foregoing, Good Reason shall not occur solely based on a
filing of a Chapter 11 reorganization proceeding of the Company or the
implementation of the Joint Plan.
(v)    Without Cause. The Company may terminate Executive's employment hereunder
without Cause upon at least 30 days' advance written notice to the Executive.
(vi)    Resignation Without Good Reason. Executive may resign Executive's
employment without Good Reason upon at least fourteen (14) days' written notice
to the Company.
(b)Notice of Termination. Any termination of Executive's employment by the
Company or by Executive under this Section 15 (other than pursuant to Sections
15(a)(i)) shall be communicated by a written notice (the “Notice of
Termination”) to the other party hereto, indicating the specific termination
provision in this Agreement relied upon, setting forth in reasonable detail any
facts and circumstances claimed to provide a basis for termination of
Executive's employment under the provision so indicated, and specifying a Date
of Termination which notice shall be delivered within the applicable time
periods set forth in subsections 15(a)(ii)-(vi) above ( the “Notice Period”);
provided that, the Company may pay to Executive all Annual Base Salary, benefits
and other rights due to Executive during such Notice Period instead of employing
Executive during such Notice Period.


(c)Resignation from Representational Capacities. Executive hereby acknowledges
and agrees that upon Executive's termination of employment with the Company for
whatever reason, Executive shall be deemed to have, and shall have in fact,
effectively resigned from all executive, director, offices, or other positions
with the Company or its affiliates at the time of such termination of
employment, and shall return all property owned by the Company and in
Executive's possession, including all hardware, files and documents, at that
time.


(d)Termination in Connection with Change of Control. If Executive's employment
is terminated by the Company without Cause or a Non-renewal Notice has been
delivered to Executive either upon or within thirty days before or thirteen (13)
months after a Change of Control, or prior to a Change of Control at the request
of a prospective purchaser whose proposed purchase would constitute a Change of
Control upon its completion, such termination or delivery of a Non-renewal
Notice shall be deemed to constitute a termination by the Company without Cause
and shall be deemed to have occurred immediately before such Change of Control
for purposes of this Agreement and the Plan.

10

--------------------------------------------------------------------------------






16.
Termination Pay



(a)Effective upon the termination of Executive's employment, Company will be
obligated to pay Executive (or, in the event of Executive's death, the
Executive's designated beneficiary as defined below) only such compensation as
is provided in this Section 16, except to the extent otherwise provided for in
any Company stock incentive, stock option or cash award plan (including, among
others, the Plan), approved by the Board. For purposes of this Section 16,
Executive's designated beneficiary will be such individual beneficiary or trust,
located at such address, as Executive may designate by notice to Company from
time to time or, if Executive fails to give notice to Company of such a
beneficiary, Executive's estate. Notwithstanding the preceding sentence, Company
will have no duty, in any circumstances, to attempt to open an estate on behalf
of Executive, to determine whether any beneficiary designated by Executive is
alive or to ascertain the address of any such beneficiary, to determine the
existence of any trust, to determine whether any person purporting to act as
Executive's personal representative (or the trustee of a trust established by
Executive) is duly authorized to act in that capacity, or to locate or attempt
to locate any beneficiary, personal representative, or trustee


(b)Termination by Executive for Good Reason or by Company without Cause. If
prior to expiration of the Term, Executive terminates his or her employment for
Good Reason, or if the Company terminates Executive's employment other than for
Cause or Executive's death or Disability (collectively, a “Clause (b)
Termination”), Executive will be entitled to receive, subject to the conditions
of this Agreement, the following:


(i)(A) all Annual Base Salary and Bonus duly payable under the applicable plan
for performance periods ending prior to the Date of Termination, but unpaid as
of the Date of Termination, plus (B) in consideration for Executive's
obligations set forth in Sections 18, 19 and 20 hereof, (x) should the Clause b
Termination occur on or before October 13, 2011 unless pursuant to a Change of
Control, an amount equal to one (1) times the Executive's then-current rate of
Annual Base Salary and Target Bonus or (y) should the Clause b Termination occur
after October 13, 2011 or earlier if in connection with a Change of Control, an
amount equal to two (2) times the Executive's then-current rate of Annual Base
Salary and Target Bonus, which total sum shall be payable immediately following
the Date of Termination in fifty-two (52) equal bi-weekly installments in
accordance with the Company's normal payroll practices commencing with the next
payroll date immediately following the 30 day anniversary of the Date of
Termination; provided that, if a Change of Control occurs (or is deemed pursuant
to Section 15(d) hereof to have occurred after such termination) during such
twenty-four (24) month period (and such Change of Control qualifies either as a
“change in the ownership or effective control” of the Company or a “change in
the ownership of a substantial portion of the assets” of the Company as such
terms are defined under Section 409A of the Code), any amounts remaining payable
to Executive hereunder shall be paid in a single lump sum immediately upon such
Change of Control;


(ii)all reasonable expenses Executive has incurred in the pursuit of Executive's
duties under this Agreement through the Date of Termination which are payable
under and in accordance with this Agreement, which amount will be paid within
thirty (30) days after the submission by Executive of properly completed
reimbursement requests on the Company's standard forms, provided that, in no
event will an expense be reimbursed later than the last day of the calendar year
following the calendar year in which such expense is incurred;

11

--------------------------------------------------------------------------------






(iii)a lump sum payment (net after deduction of taxes and other required
withholdings) equal to twenty-four (24) times the monthly cost, at the time
Executive's employment terminated, for Executive to receive under COBRA the paid
coverage for health, dental and vision benefits then being provided for
Executive at the Company's cost at the time Executive's employment terminated.
This amount will be paid on the next payroll date immediately following the 30
day anniversary of the Date of Termination and will not take into account future
increases in costs during the applicable time period;


(iv)vesting of equity awards as provided in the applicable award agreement and
plan; and


(v)pay the cost of up to twelve (12) months, as required, of executive-level
outplacement services (which provides as part of the outplacement services the
use of an office and secretarial support as near as reasonably practicable to
Executive's residence), provided that, in no event will an expense be reimbursed
later than the last day of the calendar year following the calendar year in
which such expense is incurred;.


(c)The Executive shall not be required to mitigate the amount of any payments
provided in Section 16, by seeking other employment or otherwise, nor shall the
amount of any payment provided for in this Section 16 be reduced by any
compensation earned by Executive as a result of employment by another company or
business, or by profits earned by Employee from any other source at any time
before or after the date of Termination, so long as Executive is not in breach
of the Agreement.


(d)Termination by Executive without Good Reason or by Company for Cause. If
prior to the expiration of the Term or thereafter, Executive Voluntarily
terminates Executive's employment prior to expiration of the Term without Good
Reason or if Company terminates this Agreement for Cause, Executive will be
entitled to receive Executive's then-existing Annual Base Salary only through
the date such termination is effective in accordance with regular payroll
practices and will be reimbursed for all reasonable expenses Executive has
incurred in the pursuit of Executive's duties under this Agreement through the
date of termination which are payable under and in accordance with this
Agreement; any unvested options and shares of restricted stock shall terminate
as of the date of termination unless otherwise provided for in any applicable
plan or award agreement, and Executive shall be entitled to no other
compensation, bonus, payments or benefits except as expressly provided in this
paragraph.


(e)Termination upon Disability or Death. If Executive's employment shall
terminate by reason of Executive's Disability (pursuant to Section 15(a)(ii)) or
death (pursuant to Section 15(a)(i)), the Company shall pay to Executive, in a
lump sum cash payment following the Date of Termination, all unpaid Annual Base
Salary through the Date of Termination in accordance with regular payroll
practices and the Bonus previously earned for a performance period ending prior
to the Date of Termination, but unpaid as of the Date of Termination, and the
pro rata portion of the Bonus for such year (when and as such Bonuses are paid
to other senior executives of the Company) for the Performance Period in which
the termination occurred. In the case of Disability, if there is a period of
time during which Executive is not being paid Annual Base Salary and not
receiving long-term disability insurance payments, the Company shall make
interim payments equal to such unpaid disability insurance payments to Executive
until commencement of disability insurance payments; provided that, to the
extent required to avoid the tax consequences of Section 409A of the Code, as

12

--------------------------------------------------------------------------------




determined by independent tax counsel, the first payment shall cover all
payments scheduled to be made to Executive during the first six (6) months after
the date Executive's employment terminates, and the first such payment shall be
delayed until the day that is six (6) months after the date Executive's
employment terminates.


(f)Benefits. Except as otherwise required by law, Executive's accrual of, and
participation in plans providing for, the Benefits will cease at the effective
Date of the Termination of employment.


(g)Conditions To Payments. To be eligible to receive (and continue to receive)
and retain the payments and benefits described in Sections 16(b)(i) and 16(e),
Executive must comply with the provisions of Sections 18, 19 and 20. In
addition, to be eligible to receive (and continue to receive) and retain the
payments and benefits described in Sections 16(b) and 16(e) Executive (or
Executive's executor and personal representatives in case of death) must execute
and deliver to Company, and comply with, an agreement, in form and substance
reasonably satisfactory to Company, effectively releasing and giving up all
claims Executive may have against Company or any of its subsidiaries or
affiliates (and each of their respective controlling shareholders, employees,
directors, officers, plans, fiduciaries, insurers and agents) arising out of or
based upon any facts or conduct occurring prior to that date. The agreement will
be prepared by Company, will be based upon the standard form (if any) then being
utilized by Company for executive separations when severance is being paid, and
will be provided to Executive at the time Executive's employment is terminated
or as soon as administratively practicable thereafter (not to exceed five (5)
business days). The agreement will require Executive to consult with Company
representatives, and voluntarily appear as a witness for trial or deposition
(and to prepare for any such testimony) in connection with, any claim which may
be asserted by or against Company, any investigation or administrative
proceeding, any matter relating to a franchise, or any business matter
concerning Company or any of its transactions or operations. It is understood
that the final document may not contain provisions specific to the release of a
federal age discrimination claim if Executive is not at least forty (40) years
of age, and may be changed as Company's chief legal counsel considers necessary
and appropriate to enforce the same, including provisions to comply with changes
in applicable laws and recent court decisions. Payments under and/or benefits
provided by Section 16 will not continue to be made unless and until Executive
executes and delivers that agreement to Company within twenty-one (21) days
after delivery of the document (or such lesser time as Company's chief legal
counsel may specify in the document) and all conditions to the effectiveness of
that agreement and the releases contemplated thereby have been satisfied
(including without limitation the expiration of any applicable revocation period
without revoking acceptance).


(h)Termination Following Expiration. Executive shall not be entitled to any
severance payment under this Agreement or otherwise upon a termination following
the expiration of the term of this Agreement except as may result from a
termination by the Company without Cause as provided in Section 15(d).


(i)Survival. The expiration or termination of the Term shall not impair the
rights or obligations of any party hereto which shall have accrued hereunder
prior to such expiration, subject to the terms of any agreement containing a
general release provided by Executive.


(j)Definitions. For purposes of this Section 16, the terms “termination of
employment” or “terminate” when used in the context of termination of employment
shall mean separation from service with the Company and its affiliates as the
terms “separation from service” and “affiliate” are defined in Section 409A of
the Code or the regulations thereunder.



13

--------------------------------------------------------------------------------




(k)Notwithstanding anything to the contrary in this Section 16, any of the
benefits described in this Section 16 that are due to be paid or awarded during
the first six-(6) months after the Date of Termination shall, to the extent
required to avoid the additional taxes and penalties imposed under Section 409A
of the Code (as determined by independent tax counsel), be suspended for six
months and paid on the day after the sixth month anniversary of the Date of
Termination.


17.
Excess Parachute Payment.



(a)Anything in this Agreement or the Plan to the contrary notwithstanding, to
the extent that any payment, distribution or acceleration of vesting to or for
the benefit of Executive by the Company (within the meaning of Section 280G of
the Code and the regulations thereunder), whether paid or payable or distributed
or distributable pursuant to the terms of this Agreement or otherwise (the
“Total Payments”) is or will be subject to the excise tax imposed under Section
4999 of the Code (the “Excise Tax”), then the Total Payments shall be reduced
(but not below zero) to the Safe Harbor Amount (as defined below). For purposes
of this Agreement, the term “Safe Harbor Amount” means the largest portion of
the Total Payments that would result in no portion of the Total Payments being
subject to the Excise Tax. Unless Executive shall have given prior written
notice specifying a different order to the Company to effectuate the foregoing,
the Company shall reduce or eliminate the Total Payments, by first reducing or
eliminating the portion of the Total Payments which are payable in cash and then
by reducing or eliminating non-cash payments in such order as Executive shall
determine; provided that Executive may not so elect to the extent that, in the
determination of the Determining Party (as defined herein), such election would
cause Executive to be subject to the Excise Tax. Any notice given by Executive
pursuant to the preceding sentence shall take precedence over the provisions of
any other plan, arrangement or agreement governing Executive's rights and
entitlements to any benefits or compensation.


(b)The determination of whether the Total Payments shall be reduced as provided
in Section 17(a) and the amount of such reduction shall be made at the Company's
expense by an accounting firm selected by Company from among the ten largest
accounting firms in the United States or by qualified independent tax counsel
(the “Determining Party”); provided that, Executive shall be given advance
notice of the Determining Party selected by the Company, and shall have the
opportunity to reject the selection, within two business days of being notified
of the selection, on the basis of that Determining Party's having a conflict of
interest or other reasonable basis, in which case the Company shall select an
alternative auditing firm among the ten largest accounting firms in the United
States or alternative independent qualified tax counsel, which shall become the
Determining Party. Such Determining Party shall provide its determination (the
“Determination”), together with detailed supporting calculations and
documentation to the Company and Executive within ten (10) days of the
termination of Executive's employment or at such other time mutually agreed by
the Company and Executive. If the Determining Party determines that no Excise
Tax is payable by Executive with respect to the Total Payments, it shall furnish
Executive with an opinion reasonably acceptable to Executive that no Excise Tax
will be imposed with respect to any such payments and, absent manifest error,
such Determination shall be binding, final and conclusive upon the Company and
Executive. If the Determining Party determines that an Excise Tax would be
payable, the Company shall have the right to accept the Determination as to the
extent of the reduction, if any, pursuant to Section 17(a), or to have such
Determination reviewed by another accounting firm selected by the Company, at
the Company's expense. If the two accounting firms do not agree, a third
accounting firm shall be jointly chosen by the Executive Party and the Company,
in which case the determination of such third accounting firm shall be binding,
final and conclusive upon the Company and Executive.



14

--------------------------------------------------------------------------------




(c)If, notwithstanding any reduction described in this Section 17, the IRS
determines that Executive is liable for the Excise Tax as a result of the
receipt of any of the Total Payments or otherwise, then Executive shall be
obligated to pay back to the Company, within thirty (30) days after a final IRS
determination or in the event that Executive challenges the final IRS
determination, a final judicial determination, a portion of the Total Payments
equal to the “Repayment Amount.” The Repayment Amount with respect to the
payment of benefits shall be the smallest such amount, if any, as shall be
required to be paid to the Company so that Executive's net after-tax proceeds
with respect to the Total Payments (after taking into account the payment of the
Excise Tax and all other applicable taxes imposed on the Payment) shall be
maximized. The Repayment Amount shall be zero if a Repayment Amount of more than
zero would not result in Executive's net after-tax proceeds with respect to the
Total Payments being maximized. If the Excise Tax is not eliminated pursuant to
this paragraph, the Executive shall pay the Excise Tax.


(d)Notwithstanding any other provision of this Section 17, if (i) there is a
reduction in the Total Payments as described in this Section 17, (ii) the IRS
later determines that Executive is liable for the Excise Tax, the payment of
which would result in the maximization of Executive's net after-tax proceeds
(calculated as if Executive's benefits had not previously been reduced), and
(iii) Executive pays the Excise Tax, then the Company shall pay to Executive
those payments or benefits which were reduced pursuant to this Section 17 as
soon as administratively possible after Executive pays the Excise Tax (but not
later than March 15 following the calendar year of the IRS determination) so
that Executive's net after-tax proceeds with respect to the Total Payments are
maximized.


18.
Competition/Confidentiality.



(a)Acknowledgments by Executive. Executive acknowledges that (a) during the Term
and as a part of Executive's employment, Executive has been and will be afforded
access to Confidential Information (as defined below); (b) public disclosure of
such Confidential Information could have an adverse effect on the Company and
its business; (c) because Executive possesses substantial technical expertise
and skill with respect to the Company's business, Company desires to obtain
exclusive ownership of each invention by Executive while Executive is employed
by the Company, and Company will be at a substantial competitive disadvantage if
it fails to acquire exclusive ownership of each such invention by Executive; and
(d) the provisions of this Section 18 are reasonable and necessary to prevent
the improper use or disclosure of Confidential Information and to provide
Company with exclusive ownership of all inventions and works made or created by
Executive.


(b)Confidential Information. (i) The Executive acknowledges that during the Term
Executive will have access to and may obtain, develop, or learn of Confidential
Information (as defined below) under and pursuant to a relationship of trust and
confidence. The Executive shall hold such Confidential Information in strictest
confidence and never at any time, during or after Executive's employment
terminates, directly or indirectly use for Executive's own benefit or otherwise
(except in connection with the performance of any duties as an employee
hereunder) any Confidential Information, or divulge, reveal, disclose or
communicate any Confidential Information to any unauthorized person or entity in
any manner whatsoever.


(ii)As used in this Agreement, the term “Confidential Information” shall
include, but not be limited to, any of the following information relating to
Company learned by the Executive during the Term or as a result of Executive's
employment with Company:


(A)information regarding the Company's business proposals, manner of the

15

--------------------------------------------------------------------------------




Company's operations, and methods of selling or pricing any products or
services;


(B)the identity of persons or entities actually conducting or considering
conducting business with the Company, and any information in any form relating
to such persons or entities and their relationship or dealings with the Company
or its affiliates;


(C)any trade secret or confidential information of or concerning any business
operation or business relationship;


(D)computer databases, software programs and information relating to the nature
of the hardware or software and how said hardware or software is used in
combination or alone;


(E)information concerning Company personnel, confidential financial information,
customer or customer prospect information, information concerning subscribers,
subscriber and customer lists and data, methods and formulas for estimating
costs and setting prices, engineering design standards, testing procedures,
research results (such as marketing surveys, programming trials or product
trials), cost data (such as billing, equipment and programming cost projection
models), compensation information and models, business or marketing plans or
strategies, deal or business terms, budgets, vendor names, programming
operations, product names, information on proposed acquisitions or dispositions,
actual performance compared to budgeted performance, long-range plans, internal
financial information (including but not limited to financial and operating
results for certain offices, divisions, departments, and key market areas that
are not disclosed to the public in such form), results of internal analyses,
computer programs and programming information, techniques and designs, and trade
secrets;


(F)information concerning the Company's employees, officers, directors and
shareholders; and


(G)any other trade secret or information of a confidential or proprietary
nature.


(iii)Executive shall not make or use any notes or memoranda relating to any
Confidential Information except for uses reasonably expected by Executive to be
for the benefit of the Company, and will, at Company's request, return each
original and every copy of any and all notes, memoranda, correspondence,
diagrams or other records, in written or other form, that Executive may at any
time have within his possession or control that contain any Confidential
Information.


(iv)Notwithstanding the foregoing, Confidential Information shall not include
information which has come within the public domain through no fault of or
action by Executive or which has become rightfully available to Executive on a
non-confidential basis from any third party, the disclosure of which to
Executive does not violate any contractual or legal obligation such third party
has to the Company or its affiliates with respect to such Confidential
Information. None of the foregoing obligations and restrictions applies to any
part of the Confidential Information that Executive demonstrates was or became
generally available to the public other than as a result of a disclosure by
Executive or by any other person bound by a confidentiality obligation to the
Company in respect of such Confidential Information.


(v)Executive will not remove from the Company's premises (except to the extent
such removal is for purposes of the performance of Executive's duties at home or
while traveling, or except as otherwise specifically authorized by Company) any
Company document, record, notebook, plan,

16

--------------------------------------------------------------------------------




model, component, device, or computer software or code, whether embodied in a
disk or in any other form (collectively, the “Proprietary Items”). Executive
recognizes that, as between Company and Executive, all of the Proprietary Items,
whether or not developed by Executive, are the exclusive property of the
Company. Upon termination of Executive's employment by either party, or upon the
request of Company during the Term, Executive will return to Company all of the
Proprietary Items in Executive's possession or subject to Executive's control,
including all equipment (e.g., laptop computers, cell phone, portable e-mail
devices, etc.), documents, files and data, and Executive shall not retain any
copies, abstracts, sketches, or other physical embodiment of any such
Proprietary Items.


19.
Proprietary Developments.



(a)Any and all inventions, products, discoveries, improvements, processes,
methods, computer software programs, models, techniques, or formulae
(collectively, hereinafter referred to as “Developments”), made, conceived,
developed, or created by Executive (alone or in conjunction with others, during
regular work hours or otherwise) during Executive's employment which may be
directly or indirectly useful in, or relate to, the business conducted or to be
conducted by the Company will be promptly disclosed by Executive to Company and
shall be Company's exclusive property. The term “Developments” shall not be
deemed to include inventions, products, discoveries, improvements, processes,
methods, computer software programs, models, techniques, or formulae which were
in the possession of Executive prior to the Term. Executive hereby transfers and
assigns to Company all proprietary rights which Executive may have or acquire in
any Developments and Executive waives any other special right which the
Executive may have or accrue therein. Executive will execute any documents and
to take any actions that may be required, in the reasonable determination of
Company's counsel, to effect and confirm such assignment, transfer and waiver,
to direct the issuance of patents, trademarks, or copyrights to Company with
respect to such Developments as are to be Company's exclusive property or to
vest in Company title to such Developments; provided, however, that the expense
of securing any patent, trademark or copyright shall be borne by Company. The
parties agree that Developments shall constitute Confidential Information.


(b)“Work Made for Hire.” Any work performed by Executive during Executive's
employment with Company shall be considered a “Work Made for Hire” as defined in
the U.S. Copyright laws, and shall be owned by and for the express benefit of
Company. In the event it should be established that such work does not qualify
as a Work Made for Hire, Executive agrees to and does hereby assign to Company
all of Executive's right, title, and interest in such work product including,
but not limited to, all copyrights and other proprietary rights.


20.
Non-Competition and Non-Interference.



(a)Acknowledgments by Executive. Executive acknowledges and agrees that: (a) the
services to be performed by Executive under this Agreement are of a special,
unique, unusual, extraordinary, and intellectual character; (b) the Company
competes with other businesses that are or could be located in any part of the
United States; and (c) the provisions of this Section 20 are reasonable and
necessary to protect the Company's business and lawful protectable interests,
and do not impair Executive's ability to earn a living.


(b)Covenants of Executive. For purposes of this Section 20, the term “Restricted
Period” shall mean the period commencing as of the date of this Agreement and
terminating on the second anniversary (or, in the case of Section 20(b)(iii),
the first anniversary and in the case of a Clause b

17

--------------------------------------------------------------------------------




Termination resulting in payments of one times Base Salary and Target Bonus
under Section 16(b)(i)(B)(x) of this Agreement, the first anniversary), of the
date Executive's employment terminated provided that the “Restricted Period”
also shall encompass any period of time from whichever anniversary date is
applicable until and ending on the last date Executive is to be paid any payment
under Section 16 hereof. In consideration of the acknowledgments by Executive,
and in consideration of the compensation and benefits to be paid or provided to
Executive by Company, Executive covenants and agrees that during the Restricted
Period, the Executive will not, directly or indirectly, for Executive's own
benefit or for the benefit of any other person or entity other than the Company:


(i)in the United States or any other country or territory where the Company then
conducts its business: engage in, operate, finance, control or be employed by a
“Competitive Business” (defined below); serve as an officer or director of a
Competitive Business (regardless of where Executive then lives or conducts such
activities); perform any work as an employee, consultant (other than as a member
of a professional consultancy, law firm, accounting firm or similar professional
enterprise that has been retained by the Competitive Business and where
Executive has no direct role in such professional consultancy and maintains the
confidentiality of all information acquired by Executive during his or her
employment with the Company), contractor, or in any other capacity with, a
Competitive Business; directly or indirectly invest or own any interest in a
Competitive Business (regardless of where Executive then lives or conducts such
activities); or directly or indirectly provide any services or advice to a any
business, person or entity who or which is engaged in a Competitive Business
(other than as a member of a professional consultancy, law firm, accounting firm
or similar professional enterprise that has been retained by the Competitive
Business and where Executive has no direct role in such professional consultancy
and maintains the confidentiality of all information acquired by Executive
during his or her employment with the Company). A “Competitive Business” is any
business, person or entity who or which, anywhere within that part of the United
States, or that part of any other country or territory, where the Company
conducts business; owns or operates a cable television system; provides direct
television or any satellite-based, telephone system-based, internet-based or
wireless system for delivering television, music or other entertainment
programming (other than as an ancillary service, such as cellular telephone
providers); provides telephony services using any wired connection or fixed (as
opposed to mobile) wireless application; provides data or internet access
services; or offers, provides, markets or sells any service or product of a type
that is offered or marketed by or directly competitive with a service or product
offered or marketed by the Company at the time Executive's employment
terminates; or who or which in any case is preparing or planning to do so. The
provisions of this Section 20 shall not be construed or applied (i) so as to
prohibit Executive from owning investments as approved by the Chief Executive
Officer of the Company, in his sole discretion or not more than five percent
(5%) of any class of securities that is publicly traded on any national or
regional securities exchange, as long as Executive's investment is passive and
Executive does not lend or provide any services or advice to such business or
otherwise violate the terms of this Agreement in connection with such
investment; or (ii) so as to prohibit Executive from working as an employee in
the cable television business for a company/business that owns or operates cable
television franchises (by way of current example only, Time Warner, Cablevision,
Cox or Comcast), provided that the company/business is not providing cable
services in any political subdivision/ geographic area where the Company has a
franchise or provides cable services (other than nominal overlaps of service
areas) and the company/business is otherwise not engaged in a Competitive
Business, and provided Executive does not otherwise violate the terms of this
Agreement in connection with that work;


(ii)contact, solicit or provide any service or product of a type offered by, or
competitive with, any product or service provided by the Company to any person
or entity that was

18

--------------------------------------------------------------------------------




a customer franchisee, or prospective customer of the Company at any time during
Executive's employment (a prospective customer being one to whom the Company had
made a business proposal within twelve (12) months prior to the time Executive's
employment terminated); or directly solicit or encourage any customer,
franchisee or subscriber of the Company to purchase any service or product of a
type offered by or competitive with any product or service provided by the
Company, or to reduce the amount or level of business purchased by such
customer, franchisee or subscriber from the Company; or take away or procure for
the benefit of any competitor of the Company, any business of a type provided by
or competitive with a product or service offered by the Company; or


(iii)solicit or recruit for employment, any person or persons who are employed
by Company or any of its subsidiaries or affiliates, or who were so employed at
any time within a period of six (6) months immediately prior to the date
Executive's employment terminated, or otherwise interfere with the relationship
between any such person and the Company; nor will the Executive assist anyone
else in recruiting any such employee to work for another company or business or
discuss with any such person his or her leaving the employ of the Company or
engaging in a business activity in competition with the Company. This provision
shall not apply to secretarial, clerical, custodial or maintenance employees.
If Executive violates any covenant contained in this Section 20, then the term
of the covenants in this Section shall be extended by the period of time
Executive was in violation of the same.
(c)Provisions Pertaining to the Covenants. Executive recognizes that the
existing business of the Company extends to various locations and areas
throughout the United States and may extend hereafter to other countries and
territories and agrees that the scope of Section 20 shall extend to any part of
the United States, and any other country or territory, where the Company
operates or conducts business, or has concrete plans to do so at the time
Executive's employment terminates. It is agreed that the Executive's services
hereunder are special, unique, unusual and extraordinary giving them peculiar
value, the loss of which cannot be reasonably or adequately compensated for by
damages, and in the event of the Executive's breach of this Section, Company
shall be entitled to equitable relief by way of injunction or otherwise in
addition to the cessation of payments and benefits hereunder. If any provision
of Sections 18, 19 or 20 of this Agreement is deemed to be unenforceable by a
court (whether because of the subject matter of the provision, the duration of a
restriction, the geographic or other scope of a restriction or otherwise), that
provision shall not be rendered void but the parties instead agree that the
court shall amend and alter such provision to such lesser degree, time, scope,
extent and/or territory as will grant Company the maximum restriction on
Executive's activities permitted by applicable law in such circumstances.
Company's failure to exercise its rights to enforce the provisions of this
Agreement shall not be affected by the existence or non existence of any other
similar agreement for anyone else employed by Company or by Company's failure to
exercise any of its rights under any such agreement.


(d)Notices. In order to preserve Company's rights under this Agreement, Company
is authorized to advise any potential or future employer, any third party with
whom Executive may become employed or enter into any business or contractual
relationship with, and any third party whom Executive may contact for any such
purpose, of the existence of this Agreement and its terms, and Company shall not
be liable for doing so.


(e)Injunctive Relief and Additional Remedy. Executive acknowledges that the
injury that would be suffered by Company as a result of a breach of the
provisions of this Agreement (including any provision of Sections 18, 19 and 20)
would be irreparable and that an award of monetary damages

19

--------------------------------------------------------------------------------




to Company for such a breach would be an inadequate remedy. Consequently,
Company will have the right, in addition to any other rights it may have, to
obtain injunctive relief to restrain any breach or threatened breach or
otherwise to specifically enforce any provision of this Agreement, and Company
will not be obligated to post bond or other security in seeking such relief.
Without limiting Company's rights under this Section or any other remedies of
Company, if Executive breaches any of the provisions of Sections 18, 19 or 20,
Company will have the right to cease making any payments otherwise due to
Executive under this Agreement.


(f)Covenants of Sections 18, 19 and 20 are Essential and Independent Covenants.
The covenants by Executive in Sections 18, 19 and 20 are essential elements of
this Agreement, and without Executive's agreement to comply with such covenants,
Company would not have entered into this Agreement or employed Executive.
Company and Executive have independently consulted their respective counsel and
have been advised in all respects concerning the reasonableness and propriety of
such covenants, with specific regard to the nature of the business conducted by
Company. Executive's covenants in Sections 18, 19 and 20 are independent
covenants and the existence of any claim by Executive against Company, under
this Agreement or otherwise, will not excuse Executive's breach of any covenant
in Section 18, 19 or 20. If Executive's employment hereunder is terminated, this
Agreement will continue in full force and effect as is necessary or appropriate
to enforce the covenants and agreements of Executive in Sections 18, 19 and 20.
The Company's right to enforce the covenants in Sections 18, 19 and 20 shall not
be adversely affected or limited by the Company's failure to have an agreement
with another employee with provisions at least as restrictive as those contained
in Sections 18, 19 or 20, or by the Company's failure or inability to enforce
(or agreement not to enforce) in full the provisions of any other or similar
agreement containing one or more restrictions of the type specified in Sections
18, 19 and 20 of this Agreement.


21.
Executive's Representations And Further Agreements.



(a)
Executive represents, warrants and covenants to Company that:



(i)Neither the execution and delivery of this Agreement by Executive nor the
performance of any of Executive's duties hereunder in accordance with the
Agreement will violate, conflict with or result in the breach of any order,
judgment, employment contract, agreement not to compete or other agreement or
arrangement to which Executive is a party or is subject;


(ii)On or prior to the date hereof, Executive has furnished to Company true and
complete copies of all judgments, orders, written employment contracts,
agreements not to compete, and other agreements or arrangements restricting
Executive's employment or business pursuits, that have current application to
Executive;


(iii)Executive is knowledgeable and sophisticated as to business matters,
including the subject matter of this Agreement, and that prior to assenting to
the terms of this Agreement, or giving the representations and warranties
herein, Executive has been given a reasonable time to review it and has
consulted with counsel of Executive's choice; and


(iv)Executive has not provided, nor been requested by Company to provide, to
Company, any confidential or non-public document or information of a former
employer that constitutes or contains any protected trade secret, and will not
use any protected trade secrets in connection with the Executive's employment.



20

--------------------------------------------------------------------------------




(b)During and subsequent to expiration of the Term, the Executive will cooperate
with Company, and furnish any and all complete and truthful information,
testimony or affidavits in connection with any matter that arose during the
Executive's employment, that in any way relates to the business or operations of
the Company or any of its parent or subsidiary corporations or affiliates, or of
which the Executive may have any knowledge or involvement; and will consult with
and provide information to Company and its representatives concerning such
matters. Executive shall fully cooperate with Company in the protection and
enforcement of any intellectual property rights that relate to services
performed by Executive for Company, whether under the terms of this Agreement or
prior to the execution of this Agreement. This shall include without limitation
executing, acknowledging, and delivering to Company all documents or papers that
may be necessary to enable Company to publish or protect such intellectual
property rights. Subsequent to the Term, the parties will make their best
efforts to have such cooperation performed at reasonable times and places and in
a manner as not to unreasonably interfere with any other employment in which
Executive may then be engaged. Nothing in this Agreement shall be construed or
interpreted as requiring the Executive to provide any testimony, sworn statement
or declaration that is not complete and truthful. If Company requires the
Executive to travel outside the metropolitan area in the United States where the
Executive then resides to provide any testimony or otherwise provide any such
assistance, then Company will reimburse the Executive for any reasonable,
ordinary and necessary travel and lodging expenses incurred by Executive to do
so provided the Executive submits all documentation required under Company's
standard travel expense reimbursement policies and as otherwise may be required
to satisfy any requirements under applicable tax laws for Company to deduct
those expenses. Nothing in this Agreement shall be construed or interpreted as
requiring the Executive to provide any testimony or affidavit that is not
complete and truthful.


22.Mutual Non-Disparagement. Neither the Company nor Executive shall make any
oral or written statement about the other party which is intended or reasonably
likely to disparage the other party, or otherwise degrade the other party's
reputation in the business or legal community or in the telecommunications
industry.


23.Foreign Corrupt Practices Act. Executive agrees to comply in all material
respects with the applicable provisions of the U.S. Foreign Corrupt Practices
Act of 1977 (“FCPA”), as amended, which provides generally that: under no
circumstances will foreign officials, representatives, political parties or
holders of public offices be offered, promised or paid any money, remuneration,
things of value, or provided any other benefit, direct or indirect, in
connection with obtaining or maintaining contracts or orders hereunder. When any
representative, employee, agent, or other individual or organization associated
with Executive is required to perform any obligation related to or in connection
with this Agreement, the substance of this section shall be imposed upon such
person and included in any agreement between Executive and any such person.
Failure by Executive to comply with the provisions of the FCPA shall constitute
a material breach of this Agreement and shall entitle the Company to terminate
Executive's employment for Cause.


24.Purchases and Sales of the Company's Securities. Executive has read and
agrees to comply in all respects with the Company's Securities Trading Policy
regarding the purchase and sale of the Company's securities by employees, as
such Policy may be amended from time to time. Specifically, and without
limitation, Executive agrees that Executive shall not purchase or sell stock in
the Company at any time (a) that Executive possesses material non-public
information about the Company or any of its businesses; and (b) during any
“Trading Blackout Period” as may be determined by the Company as set forth in
the Policy from time to time.



21

--------------------------------------------------------------------------------




25.
Indemnification.



(a)If Executive is made a party or is threatened to be made a party or is
otherwise involved in any action, suit or proceeding, whether civil, criminal,
administrative or investigative (hereinafter, a “proceeding”), by reason of the
fact that he or she is or was a director or an officer of the Company or is or
was serving at the request of the Company as a director, officer, employee or
agent of another corporation or of a partnership, joint venture, trust or other
enterprise, including service with respect to an employee benefit plan
(hereinafter, a “Covered Person”), whether the basis of such proceeding is
alleged action in an official capacity as a director, officer, employee or agent
or in any other capacity while serving as a director, officer, employee or
agent, shall be indemnified and held harmless by the Company to the fullest
extent authorized by the Delaware General Corporation Law, as the same exists or
may hereafter be amended, against all expense, liability and loss (including
attorneys' fees, judgments, fines, ERISA excise taxes or penalties and amounts
paid in settlement) reasonably incurred or suffered by such Covered Person in
connection therewith; provided, however, that, except as provided in Section
25(e) hereof with respect to proceedings to enforce rights to indemnification,
the Company shall indemnify any such Covered Person in connection with a
proceeding (or part thereof) initiated by such Covered Person only if such
proceeding (or part thereof) was authorized by the Board.


(b)The Company shall pay the expenses (including attorneys' fees) incurred by
Executive in defending any such proceeding in advance of its final disposition
(hereinafter, an “advancement of expenses”), provided, however, that, if the
Delaware General Corporation Law so requires, an advancement of expenses
incurred by Executive in his or her capacity as such shall be made only upon
delivery to the Company of an undertaking (hereinafter, an “Undertaking”), by or
on behalf of such Executive, to repay all amounts so advanced if it shall
ultimately be determined by final judicial decision from which there is no
further right to appeal (hereinafter, a “Final Adjudication”) that Executive was
not entitled to be indemnified for such expenses under this Section 25 or
otherwise. The rights to indemnification and to the advancement of expenses
conferred in Subsections 25(a) and (b) hereof shall be contract rights and such
rights shall continue even after Executive ceases to be employed by the Company
and shall inure to the benefit of Executive's heirs, executors and
administrators.


(c)If a claim under Section 25(a) or (b) hereof is not paid in full by the
Company within sixty (60) days after a written claim therefore has been received
by the Company, except in the case of a claim for an advancement of expenses, in
which case the applicable period shall be twenty (20) days, Executive may at any
time thereafter bring suit against the Company to recover the unpaid amount of
the claim. If Executive is successful in whole or in part in any such suit, or
in a suit brought by the Company to recover an advancement of expenses pursuant
to the terms of an Undertaking, Executive shall be entitled to be paid also the
expense of prosecuting or defending such suit. In (i) any suit brought by
Executive to enforce a right to indemnification hereunder (but not in a suit
brought by Executive to enforce a right to an advancement of expenses) it shall
be a defense that, and (ii) any suit brought by the Company to recover an
advancement of expenses pursuant to the terms of an Undertaking, the Company
shall be entitled to recover such expenses upon a final adjudication that,
Executive has not met the applicable standard for indemnification set forth in
the Delaware General Corporation Law. To the fullest extent permitted by law,
neither the failure of the Company (including its disinterested directors,
committee thereof, independent legal counsel or its stockholders) to have made a
determination prior to the commencement of such suit that indemnification of
Executive is proper in the circumstances because the Executive has met the
applicable standard of conduct set forth in the Delaware General Corporation
Law, nor an actual

22

--------------------------------------------------------------------------------




determination by the Company (including its disinterested directors, committee
thereof, independent legal counsel or its stockholders) that Executive has not
met such applicable standard of conduct, shall create a presumption that
Executive has not met the applicable standard of conduct or, in the case of such
a suit brought by Executive, be a defense to such suit. In any suit brought by
Executive to enforce a right to indemnification or to an advancement of expenses
hereunder, or brought by the Company to recover an advancement of expenses
pursuant to the terms of an undertaking, the burden of proving that Executive is
not entitled to be indemnified, or to such advancement of expenses, under this
Section 25 or otherwise shall, to the extent permitted by law, be on the
Company.


(d)The rights to indemnification and to the advancement of expenses conferred in
this Section 25 shall not be exclusive of any other right of indemnification
which Executive or any other person may have or hereafter acquire by any
statute, the Company's Certificate of Incorporation or Bylaws, agreement, vote
of stockholders or disinterested directors or otherwise, including all rights of
indemnification provided by the Indemnification Agreement entered into by
Executive and the Company dated as of the date of this Employment Agreement.


(e)The Company may maintain insurance, at its expense, to protect itself and any
director, officer, employee or agent of the Company or another corporation,
partnership, joint venture, trust or other enterprise against any expense,
liability or loss, whether or not the Company would have the power to indemnify
such person against such expense, liability or loss under the Delaware General
Corporation Law.


26.Withholding. Anything to the contrary notwithstanding, all payments required
to be made by Company hereunder to Executive or his estate or beneficiary shall
be subject to the withholding of such amounts, if any, relating to tax and other
payroll deductions as the Company may reasonably determine it should withhold
pursuant to applicable law or regulation.


27.Notices. Any written notice required by this Agreement will be deemed
provided and delivered to the intended recipient when (a) delivered in person by
hand; or (b) three days after being sent via U.S. certified mail, return receipt
requested; or (c) the day after being sent via by overnight courier, in each
case when such notice is properly addressed to the following address and with
all postage and similar fees having been paid in advance:


If to the Company:    Charter Communications, Inc.
Attn: Human Resources
12405 Powerscourt Drive
St. Louis, MO 63131


If to Executive:    Donald Detampel
369 Steele Street
Denver, Colorado 80206
Either party may change the address to which notices, requests, demands and
other communications to such party shall be delivered personally or mailed by
giving written notice to the other party in the manner described above.
28.Binding Effect. This Agreement shall be for the benefit of and binding upon
the parties hereto and their respective heirs, personal representatives, legal
representatives, successors and, where applicable, assigns.

23

--------------------------------------------------------------------------------






29.Entire Agreement. This Agreement constitutes the entire agreement between the
listed parties with respect to the subject matter described in this Agreement
and supersedes all prior agreements, understandings and arrangements, both oral
and written, between the parties with respect to such subject matter, except to
the extent said agreements, understandings and arrangements are referenced or
referred to in this Agreement. This Agreement may not be modified, amended,
altered or rescinded in any manner, except by written instrument signed by both
of the parties hereto; provided, however, that the waiver by either party of a
breach or compliance with any provision of this Agreement shall not operate nor
be construed as a waiver of any subsequent breach or compliance. Except to the
extent the terms hereof are explicitly and directly inconsistent with the terms
of the Plan, nothing herein shall be deemed to override or replace the terms of
the Plan, including but not limited to sections 6.4, 9.4 and 10.4 thereof.


30.Severability. In case any one or more of the provisions of this Agreement
shall be held by any court of competent jurisdiction or any arbitrator selected
in accordance with the terms hereof to be illegal, invalid or unenforceable in
any respect, such provision shall have no force and effect, but such holding
shall not affect the legality, validity or enforceability of any other provision
of this Agreement provided that the provisions held illegal, invalid or
unenforceable does not reflect or manifest a fundamental benefit bargained for
by a party hereto.


31.Assignment. Subject to the Executive's right to terminate in the event of a
Change of Control hereunder, this Agreement can be assigned by the Company only
to a company that controls, is controlled by, or is under common control with
the Company and which assumes all of the Company's obligations hereunder. The
duties and covenants of Executive under this Agreement, being personal, may not
be assigned or delegated except that Executive may assign payments due hereunder
to a trust established for the benefit of Executive's family or to Executive's
estate or to any partnership or trust entered into by Executive and/or
Executive's immediate family members (meaning, Executive's spouse and lineal
descendants). This agreement shall be binding in all respects on permissible
assignees.


32.Notification. In order to preserve the Company's rights under this Agreement,
the Company is authorized to advise any third party with whom Executive may
become employed or enter into any business or contractual relationship with, or
whom Executive may contact for any such purpose, of the existence of this
Agreement and its terms, and the Company shall not be liable for doing so.


33.Choice of Law/Jurisdiction. This Agreement is deemed to be accepted and
entered into in St. Louis County, Missouri. Executive and the Company intend and
hereby acknowledge that jurisdiction over disputes with regard to this
Agreement, and over all aspects of the relationship between the parties hereto,
shall be governed by the laws of the State of Missouri without giving effect to
its rules governing conflicts of laws. Executive agrees that in any suit to
enforce this Agreement, or as to any dispute that arises between the Company and
the Executive regarding or relating to this Agreement and/or any aspect of
Executive's employment relationship with Company, venue and jurisdiction are
proper in the County of St. Louis, and (if federal jurisdiction exists) the
United States District Court for the Eastern District of Missouri in St. Louis,
and Executive waives all objections to jurisdiction and venue in any such forum
and any defense that such forum is not the most convenient forum.


34.Section Headings. The section headings contained in this Agreement are for
reference

24

--------------------------------------------------------------------------------




purposes only and shall not affect in any manner the meaning or interpretation
of this Agreement.


35.Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.


36.Section 409A Compliance. The Company and Executive intend that the provisions
of this Agreement comply with the requirements of Code Section 409A and the
regulations and guidance issued thereunder and be interpreted in accordance
therewith. Executive will not have any discretion to designate the taxable year
of payment of any amounts subject to Section 409A under any provision of this
Agreement.
        

25

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.
CHARTER COMMUNICATIONS, INC.


By:     /s/ Michael J. Lovett            
Michael J. Lovett
President and Chief Executive Officer


EXECUTIVE




/s/ Donald Detampel            
Name:    Donald Detampel
Address:     369 Steele Street
Denver, Colorado 80206







26

--------------------------------------------------------------------------------




EXHIBIT A


Restricted Shares Grant Agreement













1

--------------------------------------------------------------------------------




CHARTER COMMUNICATIONS, INC.
RESTRICTED STOCK GRANT NOTICE


Charter Communications, Inc. (the "Company"), pursuant to its 2009 Stock
Incentive Plan (as amended, the "Plan"), hereby grants to Grantee the number of
Shares of the Company's Class A common stock set forth below (the "Shares"). The
Shares are subject to all of the terms and conditions as set forth in this Grant
Notice, the Restricted Stock Agreement (the "Agreement") which is attached
hereto, and the Plan. The Agreement and the Plan are deemed to be incorporated
herein in their entirety.


Grantee:
Donald Detampel



Date of Grant:
October 13, 2010



Number of Shares:
54,000





Vesting Schedule: Subject to the restrictions and limitations of the Agreement
and the Plan, one-third of the Shares shall vest on each of the first three
anniversaries of the Date of Grant.
Additional Terms/Acknowledgements: The undersigned Grantee acknowledges receipt
of, and has read and understands and agrees to, this Grant Notice, the Agreement
and the Plan. Grantee further acknowledges that as of the Date of Grant, this
Grant Notice, the Agreement and the Plan set forth the entire understanding
between Grantee and the Company regarding the grant by the Company of the Shares
referred to in this Grant Notice.
CHARTER COMMUNICATIONS, INC.            GRANTEE:
______________________________        ______________________________
Abby Pfeiffer, Senior Vice President,         Donald Detampel
Human Resources    


Dated: ________________________



2

--------------------------------------------------------------------------------




CHARTER COMMUNICATIONS, INC.
RESTRICTED STOCK AGREEMENT


THIS RESTRICTED STOCK AGREEMENT (together with the attached grant notice (the
"Grant Notice"), the "Agreement") is made and entered into as of the date of
grant set forth on the Grant Notice by and between Charter Communications, Inc.,
a Delaware corporation (the "Company"), and the individual (the "Grantee") set
forth on the Grant Notice.
A.    Pursuant to the Charter Communications, Inc. 2009 Stock Incentive Plan (as
amended, the "Plan"), the Board of Directors of the Company or an authorized
Committee thereof has determined that it is in the best interest of the Company
to grant to Grantee shares of the Class A Common Stock of the Company (the
"Shares") set forth on the Grant Notice, and in all respects subject to the
terms, definitions and provisions of this agreement and the Plan, which is
incorporated herein by reference.
B.    Unless otherwise defined herein, capitalized terms used in this Agreement
shall have the meanings set forth in the Plan.
NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
Grantee and the Company hereby agree as follows:
1.
Grant and Terms of Shares.



a.
Grant of Shares. Pursuant to the Grant Notice, the Company has granted to the
Grantee, subject to the terms and conditions set forth in the Plan and this
Agreement, the number of Shares set forth on the Grant Notice.



b.
Vesting. As of the date of grant set forth in the Grant Notice, all of the
Shares shall be unvested, and shall become vested only in accordance with the
schedule set forth in the Grant Notice. Notwithstanding the foregoing, the
following provisions shall apply, (to the extent that, under guidance issued by
the Internal Revenue Service, the following provisions would not result in the
imposition of an excise tax on the Grantee under Section 409A of the Internal
Revenue Code) on the termination of the employment of the Grantee with the
Company and its Subsidiaries: (a) all unvested Shares shall be cancelled upon
Grantee's death or Disability, (b) all unvested Shares shall immediately vest
upon Grantee's Retirement, (c) all unvested shares shall continue to vest for
one year following the Company's, or any of its Subsidiaries', termination of
the Grantee's employment without “Cause,” and (d) if, within 13 months following
the occurrence of a Change in Control, the Company, or any of its Subsidiaries,
terminates the Grantee's employment without Cause, or the Grantee terminates his
or her employment with the Company and its Subsidiaries for Good Reason (as such
terms are defined in the Plan), all Shares shall immediately vest (subject to
the Plan provisions relating to “Excise Tax Limitations”); provided that,
notwithstanding anything to the contrary in this Agreement, in the event that
Grantee's employment with the Company terminates at any time on or before the
first anniversary of such employment, either as the result of termination by the
Company for Cause or by Grantee other than for Good Reason (all determined in
accordance with Grantee's employment agreement with the Company), all Shares
shall be immediately cancelled. Shares which do not vest in accordance with the
foregoing provisions shall be canceled without payment of consideration to the
Grantee.



Notwithstanding the foregoing, if any stock of the Company is publicly traded on
an established securities market or otherwise, and if the Grantee is a “Key
Employee” of the Company or an Affiliate (as defined in Section 416(i) of the
Internal Revenue Code without regard to paragraph (5) thereof) no payment shall
be made to the Grantee within six months after the Grantee's separation from
service (or, if earlier, the date of his or her death) and the Vesting Period
shall be deemed extended to that date; provided, this provision shall not apply
if payment of Shares hereunder would not result in excise tax under guidance
provided by the IRS.
2.
General Restrictions on Transfer of Shares.



a.
No Transfers of Unvested Shares. In no event shall the Grantee transfer any
Shares that are not vested (or any right or interest therein) to any person in
any manner whatsoever, whether voluntarily or by operation of law or otherwise,
except for transfers resulting from Grantee's death.



b.
Invalid Sales. Any purported transfer of Shares made without fully complying
with all of the provisions of this Agreement shall be null and void and without
force or effect.


3

--------------------------------------------------------------------------------






3.
Compliance with Applicable Laws.



No Shares will be issued pursuant to this Agreement unless and until there shall
have been full compliance with all applicable requirements of the Securities Act
of 1933, as amended (whether by registration or satisfaction of exemption
conditions), all other applicable laws, and all applicable listing requirements
of any national securities exchange or other market system on which the Class A
Common Stock of the Company is then listed.
4.
General.



a.
Governing Law. This Agreement shall be governed by and construed under the laws
of the state of Delaware applicable to Agreements made and to be performed
entirely in Delaware, without regard to the conflicts of law provisions of
Delaware or any other jurisdiction.



b.
Notices. Any notice required or permitted under this Agreement shall be given in
writing and shall be deemed duly given upon delivery if delivered by hand, upon
receipt if faxed, or three (3) days after posting if sent by regular mail (U.S.
Mail), to the address set forth below or to such other address for a party as
that party may designate by advance written notice to the other parties.



If to the Company:    
Charter Communications, Inc.
12405 Powerscourt Dr.
St. Louis, Mo. 63131
Attention: General Counsel


If to Grantee, at the address set forth on the Company's records.
c.
Legend. In addition to any other legend which may be required by agreement or
applicable laws, each share certificate representing Shares shall have endorsed
upon its face a legend in substantially the form set forth below:



THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO VESTING CONDITIONS AND
CERTAIN RESTRICTIONS ON TRANSFER, SALE AND HYPOTHECATION AND CERTAIN REPURCHASE
RIGHTS. A COMPLETE STATEMENT OF THE TERMS AND CONDITIONS GOVERNING SUCH
RESTRICTIONS IS SET FORTH IN AN AGREEMENT, DATED AS OF [AGREEMENT DATE], A COPY
OF WHICH IS ON FILE AT THE CORPORATION'S PRINCIPAL OFFICE.
d.
Modifications. This Agreement may be amended, altered or modified only by a
writing signed by each of the parties hereto.



e.
Application to Other Stock. In the event any capital stock of the Company or any
other corporation shall be distributed, with respect to, or in exchange for
shares of Class A Common Stock as a stock dividend, stock split,
reclassification or recapitalization in connection with any merger or
reorganization or otherwise, all restrictions, rights and obligations set forth
in this Agreement shall apply with respect to such other capital stock to the
same extent as they are, or would have been applicable, to the Shares on or with
respect to which such other capital stock was distributed.



f.
Additional Documents. Each party agrees to execute any and all further documents
and writings, and to perform such other actions, which may be or become
reasonably necessary or expedient to be made effective and carry out this
Agreement.



g.
No Third-Party Benefits. Except as otherwise expressly provided in this
Agreement, none of the provisions of this Agreement shall be for the benefit of,
or enforceable by, any third-party beneficiary.



h.
Successors and Assigns. Except as provided herein to the contrary, this
Agreement shall be binding upon and inure to the benefit of the parties, their
respective successors and permitted assigns.




4

--------------------------------------------------------------------------------




i.
No Assignment. Except as otherwise provided in this Agreement, the Grantee may
not assign any of his or her rights under this Agreement without the prior
written consent of the Company, which consent may be withheld in its sole
discretion. The Company shall be permitted to assign its rights or obligations
under this Agreement, but no such assignment shall release the Company of any
obligations pursuant to this Agreement.



j.
Equitable Relief. The Grantee acknowledges that, in the event of a threatened or
actual breach of any of the provisions of this Agreement, damages alone will be
an inadequate remedy, and such breach will cause the Company great, immediate
and irreparable injury and damage. Accordingly, the Grantee agrees that the
Company shall be entitled to injunctive and other equitable relief, and that
such relief shall be in addition to, and not in lieu of, any remedies they may
have at law or under this Agreement.



k.
Arbitration.



i.
General. Any controversy, dispute, or claim between the parties to this
Agreement, including any claim arising out of, in connection with, or in
relation to the formation, interpretation, performance or breach of this
Agreement shall be settled exclusively by arbitration, before a single
arbitrator, in accordance with this section and the then most applicable rules
of the American Arbitration Association. Judgment upon any award rendered by the
arbitrator may be entered by any state or federal court having jurisdiction
thereof. Such arbitration shall be administered by the American Arbitration
Association. Arbitration shall be the exclusive remedy for determining any such
dispute, regardless of its nature. Notwithstanding the foregoing, either party
may in an appropriate matter apply to a court for provisional relief, including
a temporary restraining order or a preliminary injunction, on the ground that
the award to which the applicant may be entitled in arbitration may be rendered
ineffectual without provisional relief. Unless mutually agreed by the parties
otherwise, any arbitration shall take place in the City of St. Louis, Missouri.



ii.
Selection of Arbitrator. In the event the parties are unable to agree upon an
arbitrator, the parties shall select a single arbitrator from a list of nine
arbitrators drawn by the parties at random from a list of nine persons (who
shall be retired judges or corporate or litigation attorneys experienced in
stock options and buy-sell agreements) provided by the office of the American
Arbitration Association having jurisdiction over St. Louis, Missouri. If the
parties are unable to agree upon an arbitrator from the list so drawn, then the
parties shall each strike names alternately from the list, with the first to
strike being determined by lot. After each party has used four strikes, the
remaining name on the list shall be the arbitrator. If such person is unable to
serve for any reason, the parties shall repeat this process until an arbitrator
is selected.



iii.
Applicability of Arbitration; Remedial Authority. This agreement to resolve any
disputes by binding arbitration shall extend to claims against any parent,
subsidiary or affiliate of each party, and, when acting within such capacity,
any officer, director, shareholder, employee or agent of each party, or of any
of the above, and shall apply as well to claims arising out of state and federal
statutes and local ordinances as well as to claims arising under the common law.
In the event of a dispute subject to this paragraph, the parties shall be
entitled to reasonable discovery subject to the discretion of the arbitrator.
The remedial authority of the arbitrator (which shall include the right to grant
injunctive or other equitable relief) shall be the same as, but no greater than,
would be the remedial power of a court having jurisdiction over the parties and
their dispute. The arbitrator shall, upon an appropriate motion, dismiss any
claim without an evidentiary hearing if the party bringing the motion
establishes that he or it would be entitled to summary judgment if the matter
had been pursued in court litigation. In the event of a conflict between the
applicable rules of the American Arbitration Association and these procedures,
the provisions of these procedures shall govern.



iv.
Fees and Costs. Any filing or administrative fees shall be borne initially by
the party requesting arbitration. The Company shall be responsible for the costs
and fees of the arbitration, unless the Grantee wishes to contribute (up to 50%)
of the costs and fees of the arbitration. Notwithstanding the foregoing, the
prevailing party in such arbitration, as determined by the arbitrator, and in
any enforcement or other court proceedings, shall be entitled, to the extent
permitted by law, to reimbursement from the other party for all of the
prevailing party's costs (including but not limited to the arbitrator's
compensation), expenses, and attorneys' fees.



v.
Award Final and Binding; Severability. The arbitrator shall render an award and
written opinion, and the award shall be final and binding upon the parties. If
any of the provisions of this paragraph, or of this Agreement, are determined to
be unlawful or otherwise unenforceable, in whole or in part, such determination
shall not affect the validity of the remainder of this Agreement, and this
Agreement shall be


5

--------------------------------------------------------------------------------




reformed to the extent necessary to carry out its provisions to the greatest
extent possible and to insure that the resolution of all conflicts between the
parties, including those arising out of statutory claims, shall be resolved by
neutral, binding arbitration. If a court should find that the arbitration
provisions of this Agreement are not absolutely binding, then the parties intend
any arbitration decision and award to be fully admissible in evidence in any
subsequent action, given great weight by any finder of fact, and treated as
determinative to the maximum extent permitted by law.


l.
Headings. The section headings in this Agreement are inserted only as a matter
of convenience, and in no way define, limit, extend or interpret the scope of
this Agreement or of any particular section.



m.
Number and Gender. Throughout this Agreement, as the context may require, (a)
the masculine gender includes the feminine and the neuter gender includes the
masculine and the feminine; (b) the singular tense and number includes the
plural, and the plural tense and number includes the singular; (c) the past
tense includes the present, and the present tense includes the past; and (d)
references to parties, sections, paragraphs and exhibits mean the parties,
sections, paragraphs and exhibits of and to this Agreement.



n.
Instructions to Plan Administrator. Grantee authorizes the Company to deliver
the instructions attached as Exhibit B hereto to the Plan administrator during
the next applicable trading window on behalf of the Grantee authorizing the Plan
administrator to sell Shares at the time they vest in order to satisfy the
Grantee's withholding tax obligations with respect to the Shares. Grantee may
withdraw such instructions at his or her discretion.



o.
Complete Agreement. The Grant Notice, this Agreement and the Plan constitute the
parties' entire agreement with respect to the subject matter hereof and
supersede all agreements (including, without limitation, any employment
agreement), representations, warranties, statements, promises and
understandings, whether oral or written, with respect to the subject matter
hereof.




6

--------------------------------------------------------------------------------




CHARTER COMMUNICATIONS, INC.
RESTRICTED STOCK AGREEMENT


Exhibit B
Instructions to Plan Administrator
To the Plan Administrator of the Charter Communications, Inc. 2009 Stock
Incentive Plan:
In connection with the Charter Communications, Inc. 2009 Stock Incentive Plan, I
have been granted restricted shares (the “Shares”) of Class A common stock of
Charter Communications, Inc. (“Charter”). These shares are subject to vesting
conditions as set forth in my Grant Notice and Restricted Stock Agreement. At
such time that some or all of the Shares vest, I hereby instruct you to sell
such number of Shares as may be necessary to satisfy my tax withholding
obligations with respect to such vested Shares. These instructions shall remain
in effect unless and until you receive contrary written instructions from me.







7

--------------------------------------------------------------------------------




EXHIBIT B


Stock Option Grant Agreement

1

--------------------------------------------------------------------------------














NONQUALIFIED STOCK OPTION AGREEMENT
THIS AGREEMENT, made as of October 13, 2010 (the “Grant Date”), between Charter
Communications, Inc., a Delaware corporation (the “Company”), and Donald
Detampel, Optionee.
Unless otherwise defined herein, terms defined in the Charter Communications,
Inc. 2009 Stock Incentive Plan (the “Plan”) shall have the same defined meanings
in this Nonqualified Stock Option Agreement (the “Agreement”).


The undersigned Optionee has been granted an Option to purchase Shares of Class
A common stock of the Company (“Shares”), subject to the terms and conditions of
the Plan and this Agreement, as follows:


Vesting Schedule:
25% each year on each of the first four anniversaries of the Grant Date, subject
to the restrictions and limitations of the Agreement and the Plan

Exercise Price per Share:
$[average of the high and low prices on Grant Date]

Exercise Expiration Date:
Tenth year anniversary of Grant Date    

Total Number of Shares under Option
35,000 shares, as shown on the records of the Company

    
Charter Communications, Inc.
                
Abigail T. Pfeiffer, SVP - Human Resources
    
I agree to this grant of an Option to purchase Shares of the Company,
acknowledge that this grant is subject to the terms and conditions of the Plan
and this Agreement, and have read and understand the terms and conditions set
forth in Sections 1 through 20 of this Agreement.


Optionee, Donald Detampel,
accepted on "Merrill Lynch Benefits Online"
    

2

--------------------------------------------------------------------------------




1.    Grant of Option.
1.1    The Company hereby grants to the Optionee the right and option (the
“Option”) to purchase all or any part of the Total Number of Shares under Option
set forth above, subject to, and in accordance with, the terms and conditions
set forth in this Agreement.
1.2    The Option is not intended to qualify as an incentive stock option within
the meaning of Section 422 of the Code.
1.3    This Agreement shall be construed in accordance and consistent with, and
subject to, the provisions of the Plan (the provisions of which are incorporated
herein by reference), except as to terms and provisions otherwise set forth in
this Agreement, and, except as otherwise expressly set forth herein, the
capitalized terms used in this Agreement shall have the same definitions as set
forth in the Plan.


2.    Purchase Price.
The price at which the Employee shall be entitled to purchase Shares upon the
exercise of the Option shall be the Exercise Price per Share set forth above.


3.    Duration of Option.
The Option shall be exercisable to the extent and in the manner provided herein
for a period of ten years from the Grant Date (the “Exercise Term”) and shall
expire as of the tenth (10th) anniversary of the Grant Date (“Exercise
Expiration Date”); provided, however, that the Option may be earlier or later
terminated as provided under the terms of the Plan and this Agreement.


4.    Vesting of Option.
Unless otherwise provided in this Agreement or the Plan, the Vesting Schedule
shall be as set forth on page 1; provided however, that Options shall continue
to vest only while the Optionee is an Eligible Individual. Each right of
purchase shall be cumulative and shall continue, unless sooner exercised or
terminated as herein provided, during the remaining period of the Exercise Term.
Any fractional number of Shares resulting from the application of the foregoing
percentages shall be rounded (up or down) to a whole number of Shares.
Notwithstanding anything in the Plan or this Agreement to the contrary, upon the
termination of employment of the Optionee (i) as a result of his or her death or
Disability, then all unvested Options shall be cancelled; (ii) as a result of
his Retirement, all Options shall immediately vest and become fully exercisable;
(iii) by the Company, or any of its Subsidiaries, without Cause, then unvested
Options shall vest pro rata as of the date of such termination (as described in
Exhibit A attached hereto), provided that any such pro-rata vesting portion of
an Option grant shall become exercisable pursuant to Section 6 hereof, as soon
as is reasonably administratively practicable following such termination; or
(iv) if, (a) within thirty (30) days prior or 13 months following the occurrence
of a Change in Control or (b) at any time prior to a Change in Control at the
request of a prospective purchaser whose proposed purchase would constitute a
Change in Control upon its completion, the Company, or any of its Subsidiaries,
terminates the Grantee's employment without Cause, or the Grantee terminates his
or her employment with the Company and its Subsidiaries for Good Reason (as such
terms are defined in the Plan), all Shares shall immediately vest (subject to
the Plan provisions relating to “Excise Tax Limitations”); provided that,
notwithstanding anything to the contrary in this Agreement, in the event that
Grantee's employment with the Company terminates at any time on or before the
first anniversary of such employment, either as the result of termination by the
Company for Cause or by Grantee other than for Good Reason (all determined in
accordance with Grantee's employment agreement with the Company), all Options
shall be immediately cancelled. Shares which do not vest in accordance with the
foregoing provisions shall be canceled without payment of consideration to the
Grantee.


    5.    Manner of Exercise and Payment.
5.1    Subject to the terms and conditions of this Agreement and the Plan, the
Option may be exercised by delivery of written notice in person, electronically
or by mail to the Plan Administrator (or his or her designee). Such notice shall
state that the Optionee is electing to exercise the Option and the number of
Shares in respect of which the Option is being exercised and shall be signed by
the person or persons exercising the Option. If requested by the Committee, such
person or persons shall (i) deliver this Agreement to the Plan Administrator (or
his or her designee) who shall endorse thereon a notation of such exercise and
(ii) provide satisfactory proof as to the right of such person or persons to
exercise the Option.
5.2    The notice of exercise described in Section 5.1 hereof shall be
accompanied by (a) the full purchase price for the Shares in respect of which
the Option is being exercised, in cash, by check, by transferring Shares to the
Company having a Fair Market Value on the day preceding the date of exercise
equal to the cash amount for which such Shares are substituted, or in such other
manner as may be permitted by the Committee in its discretion, and (b) payment
of the Withholding Taxes as provided by Section 12 of this Agreement, and in the
manner as may be permitted by the Committee its discretion pursuant to Section
12 of this Agreement.
5.3    Upon receipt of notice of exercise and full payment for the Shares in
respect of which the Option is being exercised, the Company shall, subject to
the terms of the Plan, take such action as may be necessary to effect the
transfer to the Optionee of the number of Shares as to which such exercise was
effective.

3

--------------------------------------------------------------------------------




5.4    The Optionee shall not be deemed to be the holder of, or to have any of
the rights of a holder with respect to any Shares subject to the Option until
(i) the Option shall have been exercised pursuant to the terms of this Agreement
and the Optionee shall have paid the full purchase price for the number of
Shares in respect of which the Option was exercised, (ii) the Company shall have
issued and delivered the Shares to the Optionee, and (iii) the Optionee's name
shall have been entered as a stockholder of record on the books of the Company,
whereupon the Optionee shall have full voting and other ownership rights with
respect to such Shares.


6.    Exercisability upon Termination of Employment.
If the employment of the Optionee is terminated as a result of death, Disability
or Retirement, the Option shall continue to be exercisable, to the extent then
exercisable, in whole or in part, at any time during the six months after the
date of such termination, but in no event after the Exercise Expiration Date. If
the employment of the Optionee is terminated for Cause, the Option shall
terminate effective immediately prior to the Optionee's termination of
employment, whether or not such Option is then exercisable. If the employment of
the Optionee is terminated for any reason other than death, Disability or
Retirement or for Cause, then, subject to Section 7 hereof, the Option shall
terminate as of the sixth month following the date of the Optionee's termination
of employment whether or not exercisable.


7.    Effect of Change in Control.
In the event of a Change in Control, the Committee may, in its discretion, do
one or more (or none) of the following: (i) shorten the period during which
Options are exercisable (provided they remain exercisable for at least 30 days
after the date on which notice of such shortening is given to Optionee); (ii)
arrange to have the surviving or successor entity assume the Options or grant
replacement options with appropriate adjustments in the option prices and in the
number and kind of securities issuable upon exercise or adjustments so that the
Options or their replacements represent the right to purchase the shares of
stock, securities or other property (including cash) as may be issuable or
payable as a result of a Change in Control with respect to or in exchange for
the number of Shares purchasable and receivable upon the exercise of the Options
had such exercise occurred in full prior to such Change in Control, or (iii)
cancel Options upon the payment to the Optionee in cash, with respect to each
Option to the extent then exercisable (including any Options as to which the
exercise has been accelerated in accordance with this Section), of an amount
that is equal to the Fair Market Value of the Shares subject to the option or
portion thereof over the aggregate exercise price for such Shares under Option
or portion thereof surrendered at the effective time of the Change in
Control.    


8.    Nontransferability.
The Option shall not be transferable other than by will or by the laws of
descent and distribution. During the lifetime of the Optionee, the Option shall
be exercisable only by the Optionee.


9.    No Right to Continued Employment.
Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon the Optionee any right with respect to continuance of employment by
the Company, or any Subsidiary or Affiliate of the Company, nor shall this
Agreement or the Plan interfere in any way with the right of the Company to
terminate the Optionee's employment at any time.


10.    Adjustments.
In the event of a Change in Capitalization, the Committee may, in its
discretion, make appropriate adjustments to the number and class of Shares or
other stock or securities subject to the Option and the purchase price for such
Shares or other stock or securities. The Committee's adjustment shall be made in
accordance with the provisions of the Plan and shall be effective and final,
binding and conclusive for all purposes of the Plan and this Agreement.


11.    Effect of a Merger, Consolidation or Liquidation.
Subject to the terms of the Plan and this Agreement, in the event of (a) the
liquidation or dissolution of the Company or (b) a merger or consolidation of
the Company (a “Transaction”) that does not constitute a Change in Control, the
Options shall continue in effect in accordance with their respective terms,
except that the Committee may, in its discretion, do one or more (or none) of
the following: (i) shorten the period during which the Options are exercisable
(provided they remain exercisable for at least thirty (30) days after the date
on which notice of such shortening is given to the Optionee); (ii) accelerate
the vesting schedule with respect to the Options, (iii) arrange to have the
surviving or successor entity assume the Options or grant replacement Options
with appropriate adjustments in the exercise prices, and adjustments in the
number and kind of securities issuable upon exercise or adjustments so that the
Options or their replacements represent the right to purchase or receive the
stock, securities or other property (including cash) as may be issuable or
payable as a result of such Transaction with respect to or in exchange for the
number of Shares purchasable and receivable upon the exercise of the Options had
such exercise occurred in full prior to the Transaction, or (iv) with the prior
written consent of the Optionee, cancel the Options upon the payment to the
Optionees in cash of an amount that is equal to the Fair Market Value of the
Shares subject to the Option or portion thereof over the aggregate exercise
price for such Shares under the Option or portion thereof surrendered at the
effective time of the Transaction. The treatment of any Option as provided in
this Section 11 shall be conclusively presumed to be appropriate for purposes of
Section 10 of the Plan.

4

--------------------------------------------------------------------------------




    
12.    Withholding of Taxes.
At such times as the Optionee recognizes taxable income in connection with the
receipt of Shares hereunder (a “Taxable Event”), the Optionee shall pay to the
Company an amount equal to the federal, state and local income taxes and other
amounts as may be required by law to be withheld by the Company in connection
with the Taxable Event (the “Withholding Taxes”) prior to the issuance, or
release from escrow, of such Shares. The Company shall have the right to deduct
from any payment to an Optionee an amount equal to the Withholding Taxes in
satisfaction of the obligation to pay Withholding Taxes. In satisfaction of the
obligation to pay Withholding Taxes to the Company, the Optionee may make a
written election (the “Tax Election”), which may be accepted or rejected in the
discretion of the Committee, to have withheld a portion of the Shares then
issuable to him or her having an aggregate Fair Market Value equal to the
Withholding Taxes. Notwithstanding the foregoing, the Committee may, in its
discretion, provide that an Optionee shall not be entitled to exercise his or
her Options if the Optionee has not paid cash to the Company with respect to the
applicable Withholding Taxes for such Options.


13.    Excise Tax Limitation.
(a)    Notwithstanding anything contained in this Agreement to the contrary, to
the extent that any payment, distribution or acceleration of vesting to or for
the benefit of the Optionee by the Company (within the meaning of Section 280G
of the Code and the regulations thereunder), whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (the "Total Payments”), is or will be subject to the excise tax
imposed under Section 4999 of the Code (the "Excise Tax"), then the Total
Payments shall be reduced (but not below zero) if and to the extent that a
reduction in the Total Payments would result in the Optionee retaining a larger
amount, on an after-tax basis (taking into account federal, state and local
income taxes and the Excise Tax), than if the Optionee received the entire
amount of such Total Payments. Unless the Optionee shall have given prior
written notice specifying a different order to the Company to effectuate the
foregoing, the Company shall reduce or eliminate the Total Payments, by first
reducing or eliminating the portion of the Total Payments which are payable in
cash and then by reducing or eliminating non-cash payments, in each case in
reverse order beginning with payments or benefits which are to be paid the
farthest in time from the Determination (as hereinafter defined). Any notice
given by the Optionee pursuant to the preceding sentence shall take precedence
over the provisions of any other plan, arrangement or agreement governing the
Executive's rights and entitlements to any benefits or compensation.
(b)    The determination of whether the Total Payments shall be reduced as
provided in Section 12.2 (a) of the Plan and the amount of such reduction shall
be made at the Company's expense by an accounting firm selected by the Optionee
from among the six largest accounting firms in the United States or at the
Optionee's expense by an attorney selected by the Optionee. Such accounting firm
or attorney (the “Determining Party”) shall provide its determination (the
"Determination"), together with detailed supporting calculations and
documentation to the Company and the Optionee within ten (10) days of the
termination of Optionee's employment. If the Determining Party determines that
no Excise Tax is payable by the Optionee with respect to the Total Payments, it
shall furnish the Optionee with an opinion reasonably acceptable to the Optionee
that no Excise Tax will be imposed with respect to any such payments and, absent
manifest error, such Determination shall be binding, final and conclusive upon
the Company and the Optionee. If the Determining Party determines that an Excise
Tax would be payable, the Company shall have the right to accept the
Determination of the Determining Party as to the extent of the reduction, if
any, pursuant to Section 12.2 (a) of the Plan, or to have such Determination
reviewed by an accounting firm selected by the Company, at the Company's
expense. If the Company's accounting firm and the Determining Party do not
agree, a third accounting firm shall be jointly chosen by the Determining Party
and the Company, in which case the determination of such third accounting firm
shall be binding, final and conclusive upon the Company and the Optionee.
14.    Employee Bound by the Plan.
The Optionee hereby acknowledges that the Optionee may receive a copy of the
Plan upon request to the Plan Administrator and agrees to be bound by all the
terms and provisions of the Plan.


15.    Modification of Agreement.
This Agreement may be modified, amended, suspended or terminated by the
Committee in its discretion at any time, and any terms or conditions may be
waived by the Committee in its discretion at any time; provided, however, that
all such modifications, amendments, suspensions, terminations or waivers that
shall adversely effect an Optionee shall only be effective pursuant to a written
instrument executed by the parties hereto.


16.    Severability.
Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.

5

--------------------------------------------------------------------------------






17.    Governing Law.
The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Delaware without giving effect to
the conflicts of laws principles thereof.


18.    Successors in Interest.
This Agreement shall inure to the benefit of and be binding upon any successor
to the Company. This Agreement shall inure to the benefit of the Optionee's
legal representatives. All obligations imposed upon the Optionee and all rights
granted to the Company under this Agreement shall be final, binding and
conclusive upon the Optionee's heirs, executors, administrators, successors.


19.    Resolution of Disputes.
Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to, the interpretation, construction or application of this Agreement
shall be determined by the Committee. Any determination made hereunder shall be
final, binding and conclusive on the Optionee and Company for all purposes.
20.    Shareholder Approval.
The effectiveness of this Agreement and of the grant of the Option pursuant
hereto is subject to the approval of the Plan by the stockholders of the Company
in accordance with the terms of the Plan.

6

--------------------------------------------------------------------------------




Exhibit A
Pro Rata Vesting
In the event that the Optionee's employment with the Company is terminated and
such Optionee is entitled to the pro rata vesting of a portion of his or her
Option pursuant to this Agreement, such pro rata portion shall be calculated as
a percentage of the total shares vesting on the next vesting date (rounded down
to the nearest whole number in the event of a fractional number of shares), with
the numerator being the number of days from the beginning of the current vesting
period through the termination date and the denominator being (a) the total
number of days in a vesting period in the event that the vesting period is less
than a full calendar year, or (b) in the event that the vesting period is a full
calendar year, 365 (notwithstanding the vesting period is in a leap year). The
first vesting period will normally begin on the Grant Date. The subsequent
vesting periods will begin on March 2 and end on March 1, as set forth on the
Vesting Schedule in the Agreement.



7